MEMORANDUM OPINION
No. 04-03-00245-CV
EX PARTE Jacobo Obed ORTIZ
Original Habeas Corpus Proceeding (1)
Opinion by:	Karen Angelini, Justice
Sitting:	Alma L. López, Chief Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	 July 2, 2003
PETITION FOR WRIT OF HABEAS CORPUS GRANTED
	On April 2, 2003, Jacobo Obed Ortiz filed a petition for writ of habeas corpus, complaining
that on March 7, 2003, after a contempt hearing for failure to pay child support before Master Juan
Chavira, Ortiz was remanded to the custody of Sheriff Ralph Lopez for a period of 180 days.
Because Ortiz was remanded to custody without an order, we grant Ortiz's petition.
	On October 4, 2002, the trial court held Ortiz in criminal contempt for failure to pay child
support and signed an order committing him to the county jail for 180 days.  On December 24, 2002,
the trial court signed a "Child Support Conditional Release Order," releasing Ortiz from jail, ordering
him to pay current child support as it came due, and ordering him to appear before the court on
February 7, 2003.  The February 7th hearing was reset for March 7, 2003.  On March 7th, the trial
court held a hearing, but no record of the hearing was made and the court signed no order
memorializing the outcome of the hearing.  After the hearing, Ortiz was again confined in jail.
	Because there is no order in the record holding Ortiz in contempt and remanding him to the
sheriff's custody, we ordered a response be filed. See Tex. R. App. P. 52.4.  In its response, the
Attorney General agrees that because there is no written order revoking Ortiz's conditional release
and re-committing him to jail, Ortiz's petition should be granted.  
	We, therefore, grant Ortiz's petition for writ of habeas corpus and order him released from
custody.
							Karen Angelini, Justice

1.  This proceeding arises out of Cause No. 1990-EM5-00287, styled In the Interest of Jacobo Obed Ortiz II,
pending in the 45th Judicial District Court, Bexar County, Texas, Master Juan Chavira presiding.